Citation Nr: 1438930	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  11-06 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a back disorder.


ATTORNEY FOR THE BOARD

D. Havelka, Counsel



INTRODUCTION

The Veteran served on active duty from July 1987 to September 1988.  This matter comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).

The case was previously before the Board in July 2012, when it was remanded for examination of the Veteran and medical opinions.  Additional development is required.  


REMAND

The Veteran asserts that she injured her back while performing sit-ups in a parking lot during physical training in service.

Service treatment records show that the Veteran reported having had lower back pain for three days in June 1988.  The Veteran reported no episode of trauma or strain, and the physician found no radiculopathy signs, no localized indurations on the lower back, tenderness over the paralumbar V, and a 90 percent range of motion of the lumbar spine. The assessment was a lumbar strain with an unknown etiology. The record shows a plan to x-ray the L-S spine; however, the service treatment records do not reveal any x-ray examinations or results.  On the August 1988 report of medical history for separation from service, the Veteran stated that she felt fine and that the only thing that hurt was her lower back.  The Veteran's August 1988 separation examination is negative for any complaints, symptoms, or treatment for a back injury. 

Post-service treatment records reveal that the Veteran reported injuring her back in the military, and asserting that she had pain since that time.  An August 2004 private treatment record shows the Veteran reported lifting a box at work and feeling a "pop" in her back.  The Veteran reported persistent, increasing pain since the incident. The Magnetic Resonance Imaging impression of the lumbar spine was "small broad based degenerative extruded disc herniation centered just to the right of midline at L4-L5 associated with mild degenerative overgrowth of the facet joint and ligamentum flavum leading to mild spinal stenosis."  The Magnetic Resonance Imaging impression of the thoracic spine was "small central degenerative extruded disk herniation at T7-T8 without adverse affect on the thoracic spinal cord or thoracic nerve root impingement."  A June 2006 private treatment record shows the Veteran reported a history of a back injury, persistent back pain, and intervertebral disc disease.  The Veteran stated that her current back pain began the previous night after she was "jerked around in a car."  The clinical impression was acute lumbar strain, although three x-ray views of the lumbar spine demonstrated good alignment with no fracture, dislocation, or significant degenerative change identified.  The evidence of record also includes records from the Social Security Administration, which show that the Veteran was awarded disability benefits for mild degenerative disc disease in March 2010.  The Social Security Administration determined that the Veteran's disability began in June 2009. 

In July 2012, the Board remanded the case to conduct an examination of the Veteran and to obtain a medical opinion.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The record reveals that a VA medical opinion was obtained, but actual examination of the Veteran was not conducted.  The Veteran specifically argued that no examination was conducted in correspondence dated January 2013.  Remand is required to afford the Veteran the examination ordered in the prior remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (remand confers on the veteran, as a matter of law, the right to compliance with the remand orders).    

Accordingly, the case is REMANDED for the following action:

1.  The RO must afford the Veteran a VA examination for the purpose of ascertaining the nature and etiology of any current back disorder.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Based on a review of the evidence of record, including the Veteran's service and post-service treatment records, and her work history, the examiner must opine as to the etiological relationship, if any, between any current back disorder and her active military service.  In rendering any etiological opinion, the examiner must address the Veteran's assertions that she has experienced back symptoms since her active military service.  A complete rationale for the opinion must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

2.  The RO must notify the Veteran that it is her responsibility to report for the scheduled examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to her last known address.  A new address is indicated on the Veteran's January 2013 correspondence.  Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

3.  The medical examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, corrective procedures must be implemented. 

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim for service connection for a back disorder must be readjudicated.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran.  After she has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

